Citation Nr: 0122809	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to April 
1942 and from July 1945 to December 1945.  He died in May 
1971.  His surviving spouse is the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Manila, the Republic of the 
Philippines, Regional Office (RO).  The decision denied the 
appellant's claim for service connection for the veteran's 
cause of death.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue on appeal has been obtained.

2.  During active service the veteran had less than 30 days 
of captivity as a Prisoner of War (POW).

3.  The veteran died in May 1971 with cause of death listed 
as congestive heart failure due to arteriosclerotic heart 
disease, and old anteroseptal myocardial infarction.

4.  During his lifetime, the veteran had not established 
service connection for any disability.

5.  The cardiovascular disease that caused the veteran's 
death was not present until many years after his separation 
from service.

6.  The veteran's cause of death cannot be attributed to his 
service.





CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records indicate he had several periods 
of service during World War II.  His records indicate that 
while in service the veteran was a POW from April 9 to April 
12, 1942 and on January 10, 1943.  A discharge examination 
conducted in October 1945 indicated the veteran's 
cardiovascular system and blood pressure were normal.

The veteran died in May 1971 with cause of death listed as 
congestive heart failure due to arteriosclerotic heart 
disease, and old anteroseptal myocardial infarction.

The appellant filed a claim in December 1999 for death 
benefits.  In April 2000, the RO sent the appellant a letter 
informing her of the kind of information she would need to 
submit in order to support her claim.  The appellant did not 
respond and the RO issued a decision in June 2000 denying her 
claim.

The appellant filed a notice of disagreement (NOD) in July 
2000.  The RO sent the appellant a statement of the case 
(SOC) in August 2000.  The appellant subsequently filed her 
formal appeal.  When she filed her appeal, she included a 
statement certifying the veteran's service and the dates he 
was a POW.  In January 2001, the RO sent the appellant a 
supplemental statement of the case (SSOC) and a letter 
explaining the Veterans Claims Assistant Act.  Finally, the 
RO issued another SSOC in May 2001.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, SOC, the two 
SSOCs, and the letters sent to the appellant informed her of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's death 
certificate which contains a medical opinion as to the cause 
of his death.  The appellant did not request a hearing.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
service connection for the veteran's cause of death.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

If the veteran was a prisoner of war detained or interned for 
at least 30 days, then certain diseases shall be service 
connected if manifest to a 10 percent degree or more at any 
time after discharge or release from active duty.  See 
38 C.F.R. § 3.309 (d).  The POW presumptive disorders include 
beriberi heart disease.  That term includes ischemic heart 
disease in a former POW who has experienced localized edema 
during captivity.  Id.

The cause of death of a veteran is considered to be due to a 
service connected disability when such disability was either 
the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312.

IV.  Analysis

The veteran's service medical records indicate that his 
cardiovascular system and blood pressure were normal when he 
was given his discharge examination in October 1945.  The 
earliest record of treatment for the patient is a medical 
certificate dated 1969.  That record shows that the veteran 
had essential hypertension, cardiac distress and 
cardiomegaly, but does not contain any medical opinion 
relating those disorders to service.  At no time during the 
veteran's life did he seek service connection for any 
disability.  The Board concludes that there is not sufficient 
evidence on the record to indicate that the veteran's cause 
of death was directly service connected.

Although the veteran was a POW, he was only detained for a 
maximum of 4 days.  In his discharge statement he listed a 3-
day detention.  A certificate of service dated October 1988 
indicated that the veteran was a POW for a total of 4 days.  
Consequently, the veteran was not a POW for the 30-day 
minimum required to provide entitlement to the statutory 
presumptions of service connection.

The Board finds that there is no evidence of record that 
indicates that the veteran's cause of death was directly 
service connected.  Nor is there evidence that the veteran is 
entitled to a statutory presumption of service connection for 
cause of death.  Accordingly, the appellant's claim for 
service connection is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

